UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 97-10119
                        Summary Calendar



                       Edward S. Ledesma,

                                             Plaintiff-Appellant,


                             VERSUS


                      AAA Small Car World,

                                              Defendant-Appellee.




          Appeal from the United States District Court
               For the Northern District of Texas
                          4:96-CV-789-Y
                        November 24, 1997


Before DUHE’, DEMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     The appellant seeks to appeal an interlocutory order of the

district court dismissing a portion of his complaint.    The order

appealed from is not a final order pursuant to 28 U.S.C. §1291 and

is not otherwise appealable under 28 U.S.C. §1292. Therefore, this

court lacks jurisdiction to consider this appeal.    It is hereby

ordered that this appeal is DISMISSED for lack of jurisdiction.


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.